Citation Nr: 9929529	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-42 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for degenerative 
arthritis of the hands, arthritis of the neck with neck pain, 
and degenerative spondylolisthesis at L4-5 and L5-S1.  

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the left and right knees, each evaluated as 10 
percent disabling.  

3.  Entitlement to an increased evaluation for lumbosacral 
strain, evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from  September 1952 
to August 1956, and September 1960 to March 1971.  

This appeal arose from rating decisions by the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).  In May 1996 the RO denied entitlement to increased 
evaluations for service-connected lumbosacral strain and 
arthritis of the left and right knees, each rated 10 percent 
disabling.  In July 1996 the RO determined that the veteran's 
claims for entitlement to service connection for arthritis of 
the hands and neck with neck pain were not well grounded.  In 
September 1998 the RO denied the claim for entitlement to 
service connection for degenerative spondylolisthesis at L4-5 
and L5-S1.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The veteran has made statements to the effect that he was 
told that a neck cyst was related to an accident in service.  
He has, in effect, raised an issue of entitlement to service 
connection for a neck cyst.  This issue has been neither 
procedurally prepared nor certified for appellate review and 
is referred to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
degenerative arthritis of the hands is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2.  The claim for entitlement to service connection for 
arthritis of the neck with neck pain is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

3.  The claim for entitlement to service connection for 
degenerative spondylolisthesis at L4-5 and L5-S1 is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

4.  The veteran's left knee disability is manifested by no 
more than slight impairment.  

5.  The veteran's right knee disability is manifested by no 
more than slight impairment.  

6.  The veteran's lumbosacral strain is manifested by no more 
than slight limitation of motion with characteristic pain on 
motion.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
degenerative arthritis of the hands is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The claim for entitlement to service connection for 
arthritis of the neck with neck pain is not well grounded.  
38 U.S.C.A. § 5107.  

3.  The claim for entitlement to service connection for 
degenerative spondylolisthesis at L4-4 and L5-S1 is not well 
grounded. 38 U.S.C.A. § 5107.  

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for arthritis of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, 
4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (1998).  

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for arthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5010, 5257, 5260, 5261.  

6.  The criteria for entitlement to an evaluation in excess 
of 10 percent for lumbosacral strain have not been met.  
38 U.S.C.A. § 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5295, 5292 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
degenerative arthritis of the hands, 
arthritis of the neck with neck pain, and 
degenerative spondylolisthesis at L4-5 
and L5-S1.  

Factual Background

When the veteran entered service in 1952 no back disorder was 
found and no history of back symptoms was given.  A sick call 
record noted treatment for a backache in July 1954.  

The veteran was admitted to the Naval Hospital in November 
1970 with a diagnosis of spondylolysis.  Examination of the 
lumbosacral spine revealed mild splinting but motion was 
within normal limits and neurological testing was negative.  
X-rays confirmed spondylolysis at L5-S1 with no 
spondylolisthesis.  The veteran reported intermittent non-
incapacitating back pain.  Orthopedic records from 1970 show 
complaints of back pain and a diagnosis of spondylolysis.  

There was no evidence or finding of arthritis of the neck or 
hands in service.  

The veteran underwent a VA examination in May 1971.  There 
was no history or indication of any disability of the neck or 
the hands.  With regard to the back there was no diagnosis or 
radiological showing of spondylolisthesis.  It is noted in 
the report that the veteran "always had trouble with his 
back as long as he can remember."  He did report that his 
back was hurt in service when picking up a heavy load.  He 
was told that he had "spondylolysis."  X-rays of the spine 
showed no abnormality.  The diagnosis was a lumbar strain.

On the next VA examination in December 1977, the veteran 
complained of neck and back pain.  There was no complaint 
with respect to the hands.  X-rays were taken of the spine.  
There was no indication of spondylolysis or 
spondylolisthesis.  There was mild straightening of the 
spine.  There does not appear to have been any examination of 
the neck.  

An outpatient treatment record from October 1980 indicated 
that the veteran was being referred for excision of a cyst of 
the cervical spine.  

Records of St. Mary's Hospital from January and February 1981 
were received.  These records show excision of a neck mass.  
The veteran reported a motorcycle accident 10 years before 
and trauma to the left posterior neck over the past year.  
The veteran reportedly developed the mass at the area of the 
trauma.  The diagnosis was benign lipoma.  

The veteran underwent another VA examination in April 1981.  
He had no complaints with regard to the neck or hands.  X-
rays showed some scoliosis but there was felt to be probably 
no significant abnormality.  No spondylolysis or 
spondylolisthesis was noted.  The diagnosis was status post 
lumbosacral strain, chronic without radiculopathy or nerve 
involvement.  

Private treatment records of Dr. M.G. were received.  In 
February 1988 the veteran complained of swelling of the 
"joints" off and on.  Which joints were affected was not 
specified.  A record from March 1988 notes "arthritis prof. 
II."  


A chiropractor report from Dr. R.M.S. from January 1989 
showed complaints of low back and neck pain.  It appears that 
a cervical sprain/strain was diagnosed.  No opinion on 
etiology was given.  An x-ray report from October 1991 noted 
degenerative disc disease at the lumbosacral junction 
consistent with a history of lumbosacral instability.  There 
was increased lordosis.  

A record of Dr. M.G. from November 1991 made references to 
degenerative disc disease, but no mention was made of 
spondylolysis or spondylolisthesis.  In a June 1993 report, 
the veteran complained of "arthritis."  There were no 
specific complaints with respect to the hands or neck.  A 
record from November 1993 again made reference to 
degenerative disc disease.  There was no indication of 
spondylolysis or spondylolisthesis.

In a chiropractic report dated in February 1996, the veteran 
reported neck and back pain.  He stated that he got out of 
the Navy with a bad back.  He reported that he had had 
problems with his back for years but stated his neck had 
bothered him for six months.  

The veteran was provided with a VA examination in March 1996.  
Radiographs showed Grade I degenerative spondylolisthesis at 
L4-5 and early degenerative spondylolisthesis at L5-S1.  
There was a significant amount of hypertrophic areas 
primarily at the pars articularis and the facet joints.  
There was sclerosis and an attempt to auto fuse at those 
levels.  The diagnosis was degenerative spondylolisthesis at 
L4-5, and L5-S1.  

In April 1996, the veteran was seen by VA for back symptoms.  
He also complained of arthritis and neck pain.  Later in the 
report this was referred to as multiple joint pain.  The 
assessment was degenerative joint disease.  


In a July 1996 VA report, the veteran reported pain in the 
thumbs for two years.  He also reported low back pain.  There 
was no indication of neck pain.  It appears that there was 
mild swelling of the hands.  The only impression was 
degenerative joint disease of the back.  Hand x-rays were 
recommended to rule out rheumatoid arthritis.  There was no 
indication of spondylolisthesis.  

In a July 1996 orthopedic consultation report from Hilltop 
Medical Group provided by the Social Security Administration, 
the veteran reported multiple joint pain.  He reported back 
pain starting in the Navy and stated that he had current low 
back pain without lower extremity pain.  He reported that he 
was told by VA that he had arthritis of the spine.  He also 
reported bilateral hand pain with pain at the base of the 
thumbs.  A comprehensive examination was performed and x-rays 
were taken of the veteran's right hand.  The diagnosis was 
low back pain without evidence of radiculopathy, reported 
history of degenerative joint disease of the lumbar spine, 
and bilateral hand carpal/metacarpal degenerative joint 
disease at the thumbs.  

A private x-ray of the lumbar spine from Dr. N.J.R. dated in 
August 1996 showed degenerative arthritic changes with disc 
space narrowing.  There was a mild degree of degenerative 
listhesis at multiple levels.  

In a VA-9, substantive appeal, submitted in September 1996, 
the veteran reported various back symptoms and reported that 
his back had been deteriorating for 40 years.  He reported 
that his neck was injured in 1966 and he stated that he had 
neck, shoulder and upper back pain since that time.  He 
reported that he told his doctors about problems with his 
thumbs but the hands had not been examined thoroughly.  

In October 1996 the veteran was seen by VA for complaints of 
back pain and neck pain.  There were no hand complaints.  He 
reported a history of a cervical injury 30 years before.  No 
etiology was given for the neck pain.  The veteran complained 
of neck pain again during a visit the next month but again 
the etiology of the neck pain was not discussed.  

In another VA-9, submitted the next month in October 1996, 
the veteran reported that as a cook in the Navy he had his 
hands in water continuously and there were a lot of "turn 
key" operations as well as cutting and bruising of his 
hands.  He reported hand symptoms stating in the Navy and 
progressively worsening since that time.  The veteran added 
that he was treated for a sprained neck in service and 
subsequently had surgery to remove a cyst on the neck in 
1979.  The doctors reportedly informed him that the cause of 
the cyst was the veteran's prior neck injury.  

VA treatment records from March 1997 noted a history of 
progressive neck and shoulder pain for two years.  Etiology 
was otherwise not discussed.  The assessment was cervical 
spinal stenosis.  During a follow-up in April 1997, the 
veteran reported neck and shoulder pain.  He provided a 
history of a motorcycle accident 25 years before with neck 
pain at that time.  The assessment was spinal stenosis.  The 
veteran had essentially the same complaints on a follow-up in 
June 1997 and a diagnosis of spinal stenosis was made.  

A September 1997 report from Dr. R.M.S. stated that 
examination of the spine was within normal limits as of 
February 1996.  

In a VA report from October 1997 the veteran reported 
lessening of neck pain since an exacerbation three months 
before.  He also stated that his thumbs were weak secondary 
to arthritis.  He gave a history of arthritis.  A computed 
tomography (CT) reportedly showed C5-6 foraminal stenosis 
with a degenerative disc.  

The veteran underwent a VA examination in June 1998.  The 
diagnosis was moderate degenerative joint disease of the 
lumbar spine and type one spondylolisthesis of L4 on L5.  

An amended VA examination report was provided the next month.  
The examiner noted he felt that spondylolisthesis was due to 
an early injury to the spine when the veteran was a child 
(five to ten years old).  He added that with that injury he 
may have had accelerated degenerative joint disease.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  



When the disease identity is established there is no 
requirement of evidentiary showing of continuity. Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Arthritis may be presumed to have been incurred in service if 
manifest to a compensable degree within a year after service.  
38 C.F.R. §§ 3.307, 3.309 (1998).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  


The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

With regard to the veteran's claim for entitlement to service 
connection for arthritis of the hands, the Board's review of 
the evidentiary record discloses that arthritis of the hands 
was not shown in service or for many years thereafter, and 
the entire evidentiary record is devoid of a link between 
arthritis of the hands and active service.  

The veteran made no specific complaints with regard to the 
hands until the 1990s.  He complained of joint pain and 
arthritis in the late 1980s.  Eventually a diagnosis was made 
of degenerative joint disease.  The veteran claims that this 
was related to duties in service and he has asserted that he 
has had hand pain since service.  However, there is no 
competent medical nexus shown between the current diagnosis 
and the veteran's in service duties.  The veteran's lay 
testimony is insufficient to show that claimed hand pain was 
symptomatic of degenerative joint disease of the hands or 
that degenerative joint disease started in service or was 
related to duties in service.  VA may not rely on its own 
unsubstantiated medical judgment.  See Thurber v. Brown, 5 
Vet. App. 119, 122 (1993); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  




The veteran reported neck pain as early as in 1977 but no 
diagnosis was made.  Aside from excision of a lipoma in 1981, 
and complaints of nonspecific complaints regarding the 
"joints" there was no diagnosis with regard to the neck 
until 1989 when a diagnosis was made of a cervical 
strain/sprain.  Later a diagnosis of cervical stenosis and a 
degenerative disc was made.  

The veteran's claim for entitlement to service connection for 
arthritis of the neck lacks any competent medical evidence 
linking the current diagnosis to the veteran's service.  The 
veteran may well have had complaints of neck pain through the 
years but this does not establish that the neck pain through 
the years was a manifestation of a chronic pain, stenosis or 
a degenerative disc; nor does it competently show that any 
currently diagnosed disorder had its inception in service or 
that a disorder was related to some incident in service.  

The veteran has told treatment providers over the years that 
he was in an accident a number of years before and injured 
his neck.  When having a neck mass excised in 1981 he told a 
provider that he had an accident 10 years before or in 
approximately 1971.  In February 1996 he reported a 6-month 
history of neck pain.  In September 1996 he reported a neck 
injury in 1966.  In April 1997 he reported that he was in a 
motorcycle accident 25 years before or in approximately 1972.  
A restatement of medical history by a medical examiner 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
of the matter stated by way of history.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

The veteran is not entitled to a presumption of service 
connection for arthritis of the hands or neck as neither was 
shown to have existed to a compensable degree within one year 
after service.  The veteran underwent a VA examination in May 
1971, but did not have any complaints with regard to the 
hands or neck at time, nor was any disorder found in those 
anatomic areas.  




As for the claim for entitlement to service connection for 
lumbar spondylolisthesis, this disorder was not diagnosed in 
service or for many years thereafter.  There is also no 
competent medical evidence of a nexus between currently 
diagnosed spondylolisthesis and the veteran's active duty.  
In fact, there is medical evidence that spondylolisthesis 
probably originated in childhood.  

A review of the service medical records discloses the 
spondylolisthesis was specifically noted not to have been 
found on examination.  Shortly after service during his 1971 
VA examination, the veteran claimed that he had spondylolysis 
in service but nothing was indicated on x-rays.  On 
subsequent VA examinations in 1977 and 1981, neither 
spondylolysis nor spondylolisthesis were found.  In 1989 it 
was felt that the veteran had spinal changes consistent with 
instability, but in later dated records, while degenerative 
disc disease was found, there was no indication of 
spondylolysis or spondylolisthesis.  In March 1996 
spondylolisthesis was shown at L4-5 and L5-S1.  

In August 1996 multi-level listhesis was felt to exist.  
Degenerative joint disease was also diagnosed.  The VA 
examiner who examined the veteran in 1998 felt that the 
veteran had degenerative joint disease and spondylolisthesis.  
He stated that spondylolisthesis at L4-5 was due to an early 
injury of the spine in childhood (age 5 to 10).  

In summary, spondylolisthesis was not shown until many years 
after service and a review of the record does not show any 
medical opinion linking spondylolisthesis to the veteran's 
service.  The veteran claims that back pain started in 
service.  Service connection has been granted for a 
lumbosacral strain.  However it does not follow that all 
disabilities of the back currently shown are attributable to 
the veteran's service.  The veteran may well have had back 
symptoms since service, but to attribute these symptoms to 
spondylolisthesis as opposed to the service-connected 
disability or some other cause requires competent medical 
evidence.  

In essence, the veteran's claims are based solely on his lay 
opinion.  While a lay person may report his symptomatology, 
he does not have the competence of a trained health care 
professional to express opinions as to diagnosis and/or 
etiology of a disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claims well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the appellant's claims for entitlement to service 
connection for arthritis of the neck and hands and lumbar 
spondylolisthesis must be denied as not well grounded.  

As the claims for service connection are not well grounded, 
the doctrine of reasonable doubt has no application to the 
veteran's case.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The supplemental statement of the case dated in September 
1998 and the statement of the case dated in March 1999 show 
that the RO treated the claims for entitlement to service 
connection for arthritis of the neck and hands and 
spondylolisthesis as not well grounded.  

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997);  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


II.  Entitlement to an increased 
evaluation for degenerative arthritis of 
the left and right knees, and lumbosacral 
strain.  

Factual Background
Arthritis of the left and right knees

The veteran filed his claim for entitlement to an increased 
evaluation in February 1996.  

The veteran underwent a VA examination of his knees in March 
1996.  His complaints were of intermittent pain and swelling 
in his knees.  He also reportedly had some crepitus in his 
patellofemoral joint.  On examination there was no effusion 
or swelling of either knee.  There was no gross deformity of 
either knee.  There was a burn scar on the left knee, which 
was unrelated to service.  

Lachman's test was negative bilaterally.  Pivot shift and 
Drawer tests were negative. The knees were stable.  Range of 
motion was from 0 to 125 degrees bilaterally.  No objective 
evidence of pain was recorded.  Radiographs showed mild 
degenerative disease.  This was not felt to cause any 
significant disability at present.  

In April 1996 the veteran was seen in the VA clinic for knee 
pain.  No test results with respect to the knees were 
reported.  The assessment was degenerative joint disease.  

In July 1996 the veteran underwent an orthopedic disability 
evaluation through Hilltop Medical Group.  On examination his 
knees were normal in appearance. Range of motion was 0 to 135 
degrees bilaterally.  This was described as normal.  Motor 
strength was 5/5 bilaterally.  Sensation in the lower 
extremities was normal.  The veteran's gait was normal.  He 
used no assistive devices to ambulate.  No diagnosis was made 
with regard to the knees.  




In the veteran's substantive appeal received in September 
1996 he reported that at the time of the examination his 
knees were not swollen or showing the extent of his 
"incapacitating pain" because he had not been working.  He 
stated that during the course of a normal week including 
standing, walking and driving for extended periods his knees 
would swell.  He felt that his condition had worsened.  He 
reported that his knees would feel weak and give way under 
strain.  He stated that this happened more frequently than in 
the past.  

In October 1996 the veteran was seen in the VA clinic for 
inter alia right knee pain.  The extremities showed no edema 
and gait was normal.  Neurological examination and range of 
motion were described as normal.  The assessment was knee 
pain, history of degenerative joint disease.  

In June 1998 the veteran underwent a VA examination.  He 
reported that his legs would periodically swell.  He reported 
some occasional lateral or anterior pain.  He also told the 
examiner that his knees would pop and grind but would not 
give out or lock.  He did state that his knees would 
occasionally feel tired and weak, usually worse with 
activity, such as prolonged walking, bending, or stooping.  
He reported that symptoms were improved with rest or with 
anti-inflammatory medication.  He stated that he used a brace 
in the past occasionally.  He denied specific injury to the 
knees.  

Range of knee motion was 0 to 125 degrees bilaterally.  The 
knees were stable bilaterally.  Drawer, Lachman, and McMurray 
tests were negative.  There was minimal effusion bilaterally.  
X-rays showed moderate degenerative joint disease.  The 
impression was moderate degenerative joint disease of the 
knees bilaterally.  

An amended report was received the next month.  The examiner 
clarified that normal range of motion of the knees was 0 to 
140 degrees.  



Lumbosacral strain

The veteran filed his claim for entitlement to an increased 
evaluation in February 1996.  

In a chiropractic record from Dr. R.M.S. dated in February 
1996, the veteran reported back pain.  A September 1997 
report from the chiropractor shows that examination of the 
spine was within normal limits as of February 1996.  Reflexes 
were all normal.  All nerve roots were reportedly normal.  
Muscular testing was normal.  Ranges of motion were 100 
percent within normal limits.  All identified tests were 
negative or within normal limits.  Strength testing was good.  
He recommended that the veteran not lift more than 75 pounds.  

The veteran was provided with a VA examination in March 1996.  
He reported intermittent cramping in the low back with muscle 
spasms on a fairly chronic basis.  He reported that 
intermittently his back would go out requiring him to take it 
easy for several days until he would get back to baseline.  
The veteran had worked as a truck driver but reported that he 
had quit driving due to back pain.  The veteran also reported 
limitation in activities such as gardening.  

On examination there were no postural abnormalities or gross 
deformity.  The musculature of the back was well developed.  
Forward flexion was to 80 degrees, extension was to 30 
degrees.  Left lateral flexion was to 40 degrees, right 
lateral flexion was to 35 degrees. Right rotation was to 45 
degrees.  Left rotation was to 45 degrees.  

Under evaluation of objective evidence of pain, the examiner 
noted that there was a negative straight leg raise and no 
significant tenderness to palpation or percussion of the 
spine.  He had mild to moderate evidence of pain with range 
of motion.  Sensation and motor function were intact.  

Radiographs showed Grade I degenerative spondylolisthesis at 
L4-5 and early degenerative spondylolisthesis at L5-S1.  
There was a significant amount of hypertrophic areas 
primarily at the pars articularis and the facet joints.  
There was sclerosis and an attempt to auto fuse at those 
levels.  The diagnosis was degenerative spondylolisthesis at 
L4-5, and L5-S1.  

In April 1996 and July 1996, the veteran was seen by VA for 
back and other symptoms. The assessment was degenerative 
joint disease.  No examination findings were made with regard 
to the back.  

In a July 1996 orthopedic consultation report from Hilltop 
Medical Group provided by the Social Security Administration, 
the veteran reported multiple joint pain.  He stated that he 
had current low back pain without lower extremity pain.  He 
stated that this was worse with bending, lifting, and 
standing.  He denied use of crutches, a cane, or a brace.  He 
did not report bladder dysfunction.  

On examination the veteran was in no distress.  His gait was 
normal.  He could heel and toe walk.  He used no assistive 
devices to ambulate.  Thigh circumferences were equal.  The 
right calf was larger in circumference than the left calf by 
one centimeter.  All back motions were termed normal.  
Forward flexion was to 90 degrees.  Extension was to 15 
degrees.  Left and right lateral flexion were to 20 degrees.  
There was no paravertebral spasm or erythema.  There was no 
tenderness.  The contour of the spine was normal.  There was 
a negative straight leg raise test.  Sensation and motor 
function were intact.  

The diagnosis was low back pain without evidence of 
radiculopathy, and a reported history of degenerative joint 
disease of the lumbar spine.  The veteran was felt to be able 
to lift and carry 25 pounds occasionally, and 10 pounds 
frequently.  Pushing and pulling restrictions were the same.  
Standing, walking, and sitting were not significantly 
limited.  Bending and stooping could be done occasionally.  

A private x-ray of the lumbar spine from Dr. N.J.R. dated in 
August 1996 showed degenerative arthritic changes with disc 
space narrowing.  There was a mild degree of degenerative 
listhesis at multiple levels.  

In October 1996 the veteran was seen by VA for complaints 
including back pain.  There are no clear findings with regard 
to the back.  

VA treatment records from March 1997 note a history of 
progressive neck and shoulder pain for two years.  Etiology 
was otherwise not discussed.  The assessment was cervical 
spinal stenosis.  During a follow-up in April 1997, the 
veteran reported neck and shoulder pain.  He provided a 
history of a motorcycle accident 25 years before with neck 
pain at that time.  The assessment was spinal stenosis.  The 
veteran had essentially the same complaints on a follow-up in 
June 1997 and a diagnosis of spinal stenosis was made.  

The veteran underwent a VA examination in June 1998.  He 
reported constant low back pain with occasional flare-ups 
during which pain would become severe.  He stated that these 
would occur every month or two and would last for five to 
seven days.  He reported occasional pain into the hip.  He 
denied bladder or bowel problems.  There was no numbness in 
the lower extremities.  He claimed that his symptoms were 
worse with standing, walking, or stretching.  He also 
reported pain with rotation of his back.  

Forward flexion was to 75 degrees, extension was to 25 
degrees.  Left lateral flexion was to 30 degrees, right 
lateral flexion was to 30 degrees.  Right rotation was to 30 
degrees.  Left rotation was to 30 degrees.  He had slight 
pain on range of motion, especially during flexion and 
extension.  Sensations were intact.  Reflexes were equal and 
symmetric.  

The diagnosis was moderate degenerative joint disease of the 
lumbar spine and type one spondylolisthesis of L4 on L5.  

An amended VA examination report was provided the next month.  
The examiner added pain was at 60 degrees of flexion and at 
15 degrees of extension.  According to the examiner, normal 
range of flexion was 0 to 90 degrees.  Normal extension was 0 
to 35 degrees, lateral flexion, 0 to 35 degrees, and 
rotation, 0 to 40 degrees.   that he felt that 
spondylolisthesis was due to an early injury to the spine 
when the veteran was a child (five to ten years old).  He 
added that with that this injury may have had accelerated 
degenerative joint disease.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1998).  
See also 38 C.F.R. § 4.2 (1998).  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1998).  Multiple ratings 
can be assigned using different diagnostic codes if none of 
the symptoms or criteria for a rating under a diagnostic code 
are duplicative of, or overlap the symptoms or criteria for 
the other diagnostic code under consideration.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel issued an opinion that there is no 
prohibition against assigning separate ratings for lateral 
instability or subluxation of the knees, and for arthritis of 
the knees.  VAOPGCPREC 23-97.  However, there must be 
additional ratable disability.  Each disability must have at 
least a noncompensable degree of impairment.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1998).  

Full range of motion for the knee for VA purposes is 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a 30 percent evaluation is 
provided for a severe case.  A moderate case is to be rated 
20 percent disabling.  For a slight case a 10 percent rating 
is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Slight limitation of lumbar motion is evaluated as 10 percent 
disabling.  A higher rating of 20 percent is assigned for 
moderate limitation of lumbar motion.  

A 40 percent rating is reserved for severe limitation of 
lumbar motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

When there is muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilaterally in the standing 
position a 20 percent rating is assigned for a lumbosacral 
strain.  When there is characteristic pain on motion a 10 
percent rating is assigned.  A 0 percent rating is assigned 
for slight subjective symptoms.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5295.  

A moderate case of recurrent attacks of intervertebral disc 
syndrome is rated 20 percent disabling.  A mild case is 
appropriately rated 10  percent disabling.  Postoperative, 
cured intervertebral disc syndrome is rated 0 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.102, 4.3.  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claims 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a);  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The veteran has claimed a worsening in his service connected 
disabilities and this is all that is required to well ground 
his increased evaluation claims pursuant to Proscelle.  

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claims; no further assistance in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).  Social 
Security, private and VA records have been obtained and VA 
examinations have been provided.  

The Board is of the opinion that more than adequate 
consideration has been given to functional impairment 
including the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 
and 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Limitation of motion due to pain, weakness, gait, station, 
muscle mass, use of assistive devices, and impairment of 
everyday living have all been taken into consideration.  

With regard to the lumbosacral strain, to warrant the higher 
evaluation of 20 percent there must be muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilaterally in the standing position.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5295.  The veteran has some limitation of 
motion including some painful motion, but no spasm or 
unilateral loss of lateral spine motion in the standing 
position.  

The Board has considered whether a higher evaluation of 20 
percent was supported under other diagnostic codes pertaining 
to the spine.  It is noted that the veteran has non-service 
connected spondylolisthesis as well as degenerative joint 
disease.  Impairment from these disorders has not been 
adequately disassociated from impairment from the service-
connected disability.  However, even considering the 
veteran's disability picture as a whole, to include the 
veteran's functional impairment due to pain etc., the Board 
cannot conclude that the veteran's disability picture nearly 
approximates the criteria for a 20 percent evaluation.  

The veteran's ranges of motion have been described as normal 
by private medical professionals.  Even using the figures for 
normal range of motion provided by the VA examiner in July 
1998, (which are more favorable) the veteran has only shown 
mild limitation of motion.  The veteran has nearly full 
lateral bending bilaterally, and only loss of 10 degrees of 
rotation on VA examination in June 1998.  He only showed loss 
of 15 degrees of forward flexion.  

Of particular significance is the fact that the VA examiner 
diagnosed disorders which have not been service-connected to 
account for the veteran's low back symptomatology. The 
service-connected lumbosacral strain was not diagnosed.  The 
same may be said for earlier dated VA examination and 
outpatient treatment reports and private records of 
treatment.  Nonservice-connected disorders have been 
diagnosed to account for the veteran's low back 
symptomatology.

The Board has considered assignment of an increased 
evaluation based on functional limitation due to pain, 
incoordination, fatigability, etc., pursuant to VA 
regulations and the holding in DeLuca, but even considering 
the veteran's motion as limited at 60 degrees where it became 
painful on the most recent VA examination, the veteran's 
flexion was only limited by one-third.  

As for other functional impairment, while the veteran 
reported regular back pain with flare-ups, his treatment 
records are largely negative for significant disability due 
to his service-connected lumbosacral strain.  He has no 
atrophy, or sensory or motor impairment.  His back does not 
force him to stand or walk abnormally.  As the veteran does 
not have any radiculopathy or other abnormal neurological 
findings as manifestations of his service-connected 
disability of the low back, there exists no basis upon which 
to predicate a grant of entitlement to an increased 
evaluation with application of the criteria for 
intervertebral disc syndrome under Diagnostic Code 5293.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt cannot be used to justify a higher evaluation 
where, as here, the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With regard to the veteran's bilateral knee disability, the 
RO has rated the veteran's knee disorder as degenerative 
arthritis but is assigning a rating according to mild 
impairment by analogy to Diagnostic Code 5257.  



A review of the evidence of record persuades the Board that 
the criteria for an evaluation in excess of 10 percent for 
each knee have not been met.  To warrant a 20 percent 
evaluation based on limitation of motion there would have to 
be motion (to include motion due to pain) such that flexion 
was actually or constructively limited at 30 degrees.  By 
comparison, the veteran has flexion of at least 0 to 125 
degrees in both knees.  This does not even equate with 
noncompensable limitation of flexion for VA purposes.  
38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5260.  
Alternatively extension would have to be limited (actually or 
constructively due to pain) at 15 degrees.  The veteran can 
extend fully to 0 degrees.  Again, this degree of motion is 
not even considered noncompensable for VA purposes. 38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Code 5261.

Without a diagnosis of another disorder such as ankylosis, 
malunion or nonunion of the tibia and fibula, or dislocated 
semilunar cartilage of the knees (Diagnostic Codes 5265, 
5262, and 5258 respectively) the only other provision for a 
higher rating is if the veteran's knees were moderately 
disabled to include moderate subluxation or lateral 
instability under Diagnostic Code 5257.  

The veteran has moderate degenerative changes of the knees 
but his overall impairment cannot be fairly termed moderate.  
The veteran has no gait changes, only minimal effusion, and 
no instability or any other findings.  He has only 
noncompensable limitation of motion of the knees at best.  In 
the judgment of the Board the veteran has not sufficiently 
established that either knee causes a moderate degree of 
disability.  

The Board considered assignment of an increased evaluation 
based on functional impairment due to pain, incoordination, 
fatigability, etc., but notes that even considering the 
veteran's functional impairment he does not nearly approach 
moderate impairment, flexion limited to 30 degrees or 
extension limited to 15 degrees.  

The veteran is not eligible for separate evaluations for 
arthritis and subluxation and lateral instability because the 
veteran has not shown subluxation and lateral instability to 
a noncompensable degree and limitation of knee flexion or 
extension to a noncompensable degree.  VAOPGCPREC 23-97.  

As noted above, Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board notes that the RO neither 
provided the veteran with the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998), nor did it actually consider his claim 
in light thereof.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  


ORDER

The veteran not having submitted a well-grounded claim for 
entitlement to service connection for degenerative arthritis 
of the hands, his appeal is denied.  

The veteran not having submitted a well-grounded claim for 
entitlement to service connection for arthritis of the neck, 
his appeal is denied.  

The veteran not having submitted a well-grounded claim for 
entitlement to service connection for degenerative 
spondylolisthesis at L4-5 and L5-S1, his appeal is denied.  

The claim for entitlement to an increased evaluation for 
degenerative arthritis of the left knee is denied.  

The claim for entitlement to an increased evaluation for 
degenerative arthritis of the right knee is denied.

The claim for entitlement to an increased evaluation for 
lumbosacral strain is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

